DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Status of Claims
Applicant’s amendments to the claims, filed January 26, 2022, is acknowledged. Claims 21-33 and 44-45 are amended. Claims 54-56 are newly added. No new matter has been added. 
Claims 45-53 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, Group II, directed to a method, there being no allowable generic or linking claim. Applicant timely elected without traverse of Group I, claims 21-33, drawn to a TWIP steel sheet, in the reply filed on October 13, 2021.
Claims 21-33 and 44-56 are pending, with Claims 21-33, 44 and 54-56 are currently being considered in this office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 21, and dependent claims thereof, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 21 and 55-56, it is unclear what fraction “recovered fraction” and “recrystallized fraction” refer to. Examiner interprets the claim to mean recovered fraction of the microstructure and the recrystallized fraction of the microstructure.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-31 and 54-56 are rejected under 35 U.S.C. 103 as being unpatentable over Becker (previously cited and cited by Applicant in IDS filed March 1, 2021, US 20130209831 A1).
Regarding Claims 21 and 55-56, Becker discloses a TWIP steel sheet having an austenitic matrix (“steel according to the invention…have an austenitic structure and may exhibit TWIP…properties” [0019]) comprising by weight: 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

 and optionally one or more of: 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Becker discloses when the amount of Al<2.0%, the weight ratio of Al/V is between 0.2 and 8 (for example, Becker discloses Al values less than 2%, such as 1%, and V values such as 0.25% (see Abstract), which gives a Al/V ratio of 4, and reads on the claimed ratio of 0.2-8) or when the amount of Al≥2.0%, the amount of V˃0.25% (Becker discloses contents of Al equal to 2% Al, and wherein V values may be greater than 0.25% and up to 0.5% - see Abstract). 
Regarding the compositional ranges disclosed by Becker, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05. Furthermore, regarding the language, “optionally one or more of the following elements”, it is noted that the elements (and ranges thereof) which follow this language are not required to meet the claim limitations.
Becker is silent towards the fraction of grains in the microstructure which are recovered or recrystallized, and therefore does not disclose wherein the steel sheet comprises (Claim 21) a recovered fraction of the microstructure which is greater than a recrystallized fraction of the microstructure, or (Claim 55) about 75%, and further, (Claim 56) about 90%.
However, Becker discloses the same composition and substantially the same amount of cold rolling and annealing conditions. One of ordinary skill in the art would appreciate that the recrystallization amount is dependent on the amount of cold working and the subsequent annealing conditions. 
For example, Becker discloses 30-75% cold roll reduction (see para. [0067]) and the instant invention discloses 30-70% (see para. [0045] of instant invention). Further Becker discloses continuous annealing after cold rolling at 880C, preferably 800C or less (see para. [0068]), for a time of 140s, by example (see para. [0077]). Similarly, the instant invention discloses continuous annealing between 700-900C, preferably between 750-850C, and for 10-500s, and preferably 60-180s.
Additionally, Becker discloses skin pass rolling (para. [0069]), and the instant invention discloses further low reduction cold rolling as low as 1% (para. [0047] of instant invention). Becker and the instant invention also disclose the same hot-dipping conditions (see para. [0085], and Table 3 of Becker showing 20s at 500C; see para. [0053]-[0054] of instant invention).
It would be obvious to one of ordinary skill in the art that the invention of Becker comprise the same fraction of recrystallized and recovered microstructure as claimed, because the composition and the processing, for which the recrystallization fraction depends from, is the same as the instant invention. Thus, it would be obvious to one of ordinary skill in the art that the steel sheet of Becker comprises (Claim 21) a recovered fraction of the microstructure which is greater than a recrystallized fraction of the microstructure, wherein the recovered fraction of the microstructure is (Claim 55) about 75%, and further, wherein the recovered fraction of the microstructure is (Claim 56) about 90%.
When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.
Regarding Claim 22, Becker discloses wherein the austenitic matrix further comprises: 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.
Regarding Claim 23, Becker discloses:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.

Regarding Claim 24, Becker discloses: 

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.

Regarding Claim 25, Becker discloses wherein at least one vanadium element under the form of nitrides, carbides or carbonitrides is present in the steel sheet (“contains at least one of the micro-alloying elements vanadium…generation of a superfine-crystalline structure having a high density of V…precipitates (VC, VN, VCN” [0025]).



    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.

Regarding Claim 27, Becker discloses:

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.

Regarding Claim 28, Becker discloses:

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.

Regarding Claim 29, Becker discloses wherein the amount of Al, V, C, Mn, Si, Cu and Nb by weight satisfies the following equation: 
105.1*Al% - 358.1*V% ≤279.63*C% -11*Mn% +30*Si% - 69.02*Cu% +78.3*Nb% + 144.
For example, Becker discloses compositional values such as 1% Al, 0.25%V, 0.5% C, 19% Mn, 0.25% Nb, 0.25% Si and 1% Cu (see Abstract ranges), which satisfies the claimed equation such that:
105.1*Al% - 358.1*V% ≤ 279.63*C% -11*Mn% +30*Si% - 69.02*Cu% +78.3*Nb% + 144
105.1*(1.0) - 358.1*(0.25) ≤ 279.63*(0.5) -11*(19) +30*(0.25) - 69.02*(1.0) +78.3*(0.25) + 144
15.575 ≤ 32.87.

Regarding Claim 30, Becker discloses wherein the steel sheet is covered by an aluminum-based coating (“to protect the flat steel…against surface corrosion, they may be coated with a metal protective coating…coating may be an Al- or Zn-based layer which is applied…by hot-dip galvanization” [0045]).

Regarding Claim 31, Becker discloses wherein the steel sheet is covered by a zinc-based coating (“to protect the flat steel…against surface corrosion, they may be coated with a metal protective coating…coating may be an Al- or Zn-based layer which is applied…by hot-dip galvanization” [0045]).

Regarding Claim 54, Becker discloses wherein the steel sheet comprises a coating, the coating being a hot-dip metallic coating (see para. [0045]).

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Becker, as applied to claim 30, and further in view of Kim 2019 (previously cited, US 20190010597 A1).
Regarding Claim 32, Becker does not disclose a particular Al alloy composition for the Al-based coating.
Kim 2019 teaches a hot-dip aluminum coating layer for a high Mn TWIP steel (see Abstract) wherein the aluminum coating layer comprises 3-12% Si (see Abstract) in order to improve oxidation resistance and balance workability without raising the bath temperature excessively and without degrading the corrosion resistance (see Para. [0042]), and also comprises 0.1-10% Mg in order to produce excellent corrosion resistance, reduce the occurrence of unplating, while balancing for costs (see para. [0044]). Kim 2019 does not disclose adding Fe or Zn to the coating composition. One of ordinary skill in the art would appreciate that there is 0wt% of these elements in the coating composition of Kim 2019, which reads on the claimed less than 5.0wt% Fe which is inclusive of 0wt%, and optional amounts of Zn. To be clear, Zn is not a required element, and the coating composition does not require Zn in order to read on the claimed limitations. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used an aluminum-based coating with a composition comprising less than 15% Si and optionally 0.1 to 8.0% Mg, as taught by Kim 2019, for the invention disclosed by Becker. One would be motivated to use this composition in order to have a coating with improved oxidation resistance, workability, and corrosion resistance, and reduced occurrences of unplating, without excessively increasing the bath temperature, or degrading corrosion resistance, and while balancing for cost (see teachings by Kim 2019 above and para. [0043]-[0044]).

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Becker, as applied to claim 31 above, further in view of Arndt (previously cited, “Nanoscale surface analysis on second generation advanced high strength steel after hot dip galvanizing”).
Regarding Claim 33, Becker does not disclose wherein the Zn-based coating has an alloy composition of 0.01-8.0% Al, optionally 0.2-8.0% Mg, and the remainder being Zn.
Arndt discloses a Zn-based coating for a hot-dipped high Mn TWIP steel  which comprises about 0.2wt% Al in order to aid the formation of an inhibition layer of Fe2Al5 between the steel substrate and the Zn overlayer, which in turn protects the Zn from forming ZnFe mixed phases and allows for successful bonding of the Zn (“material is…TWIP) steel…15.8wt% Mn…zinc bath containing small amounts of Al in order of 0.2wt% to aid the formation of an inhibition layer of Fe2Al5 between the steel substrate and the Zn overlayer” ” Pg. 7120, Col. 1, Para. 3; “a Fe2Al5 inhibition layer is present, which not only protects the Zn from forming ZnFe mixed phases but also allows the successful bonding of the Zn to the surface” Pg. 7129, Col. 2, Para. 2).
It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to have used art the Zn-based composition of Arndt which comprises about 0.2wt% of Al, for the invention disclosed by Becker. One would be motivated to use this composition in order to aid in the formation of an inhibition layer of Fe2Al5 between the steel substrate and the Zn overlayer, and .

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Becker, as applied to claim 21 above, further in view of Kim 2016 (previously cited and cited by Applicant in IDS filed March 1, 2021, US 20160186285 A1).
Regarding Claim 44, Scott is silent towards the compositing including Sn.
Kim 2016 teaches wherein Sn may be added to further improve characteristics such as crashworthiness and platability (see para. [0038]). Kim 2016 teaches wherein Sn is added from 0.01-0.1% specifically for improving platability and strength of the steel sheet while balancing for manufacturing costs. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added 0.06-0.1% Sn, as taught by Kim 2016, for the invention disclosed by Becker, in order to produce a steel sheet which has improved crashworthiness, platability, and strength while balancing for manufacturing cost (see teaching above and also para. [0038] and para. [0044] of Kim 2016).

Response to Arguments
Applicant’s arguments, filed January 26, 2022, with respect to Claim 21, and dependent claims thereof, rejected under 35 U.S.C. 102(a)(1) and under 35 U.S.C. 103, respectively, over Scott, have been fully considered and are persuasive in view of Applicant’s amendments to the claims requiring a larger fraction of recovered microstructure than recrystallization microstructure. Therefore, the rejection has been withdrawn.
Applicant’s arguments directed to Scott as a primary reference are deemed moot in view of the new grounds of rejection.


Applicant argues that Becker does not disclose or teach a steel sheet with the newly claimed recovered and recrystallized fractions of the microstructure. This argument is not found persuasive.
Becker discloses the same composition and substantially the same processing for which the recovered and recrystallized fractions of the microstructure depend from. Therefore, it would be obvious to one of ordinary skill in the art that the steel of Becker comprises the claimed fractions of recovered and recrystallized microstructure (see details above in rejection of Claim 21).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE P SMITH whose telephone number is (303)297-4428.  The examiner can normally be reached on Monday - Friday 9:00-4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHERINE P. SMITH
Patent Examiner
Art Unit 1735



/CATHERINE P SMITH/Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735